UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-7150


LEO MCCLAM,

                 Plaintiff - Appellant,

          v.

JANICE THOMAS, RN; DR. REDDY; DR. MCDONALD; DISHA DAVE,
Social Worker; DR. JOSE CHAVEZ; DR. CRISPLAND GRINN; MR.
JAMES, MHS; KIA WILSON; CARLA,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, Chief District
Judge. (3:13-cv-01682-TLW)


Submitted:    November 18, 2014            Decided:   November 21, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leo McClam, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leo McClam appeals the district court’s order adopting

the     recommendation     of     the       magistrate       judge    and     dismissing

without    prejudice     his    42     U.S.C.     §   1983   (2012)     complaint        and

amended complaints.        This court may exercise jurisdiction only

over     final   orders,    28       U.S.C.      §    1291    (2012),       and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).                  Because McClam may proceed with

his claims by filing another complaint and providing factual

allegations      specifying      how    the      named   defendants      violated        his

constitutional rights, the order he seeks to appeal is neither a

final    order   with    respect       to    those    claims    nor     an    appealable

interlocutory or collateral order.                    See Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993).       Accordingly,        we     dismiss       the    appeal     for       lack   of

jurisdiction.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and     argument        would   not   aid    the     decisional

process.



                                                                                  DISMISSED




                                             2